          Case 1:21-cr-00412-JSR Document 49 Filed 07/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                                                  ORDER

               V.
                                                                                 21 Cr. 412 (JSR)
SHAKUR CULBERT,

                      Defendant.




        Upon the application of defendant Shakur Culbert, pursuant to 18 U.S.C. § 3142(c) for

 release from custody, and following a detention hearing held on July 28, 2021 in which the

 Court considered (1) the nature and circumstances of the offense charged; (2) the history and

 characteristics of the defendant Shakur Culbert including his family ties, employment, length of

 residence in the community, and the fact that at the time of the current offense, the defendant

 was awaiting sentencing for a drug offense under state law; and (3) the nature and seriousness

 of the danger to any person or the community that would be posed by the defendant's release, it

 is ORDERED that the defendant's application is GRANTED pursuant to the following

 conditions:

        1.     The Clerk of Court is directed to prepare a personal recognizance bond with the

               following conditions of release:

               a. A personal recognizance bond in the amount of $150,000, to be signed by the

                    defendant and co-signed by the defendant's mother (Anna Culbert); step­

                    father (Terrell Potts); aunt (Gina Culbert) and cousin (Michael Culbert)

               b. All mandatory conditions of release included in this Court's standard "Order

                    Setting Conditions of Release" form;
                                                  4
Case 1:21-cr-00412-JSR Document 49 Filed 07/29/21 Page 2 of 3
Case 1:21-cr-00412-JSR Document 49 Filed 07/29/21 Page 3 of 3
